DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 08/17/2021 and 10/12/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97 and fees have been paid. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 1-23 are currently pending
	Claims 22-23 are newly presented
Allowable Subject Matter
4. 	Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The recited matter at the above claims indicate allowable subject matter by clarifying the scope of the semantic cited by the base claims.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/17/2021 and 10/12/2021 prompted the new ground(s) of rejection presented in this Office action.
Interpretation of claims under which Lee, Choi, Chupeau are considered relevant arts
Due to the extended prosecution of this case, Examiner finds necessary to summarize the scope of the application as being emphasized by Applicants in the Remarks of 11/16/2021 at Pg.11 to Pg.12 and cite the alleged context below ;
“The Present Application further explains that "[t]he inventors have developed improvements to existing point cloud technology that can be used to store and deliver point cloud content in a plurality of (separate) point cloud content tracks." Present Application, ¶ 66. The Present Application further explains that "[t]he techniques can provide for signaling relationships among the sets of tracks, such as signaling the respective 3D/2D spatial relationships of the sets of tracks using track groups and/or sample groups of '3dcc' and '2dcc' types. The techniques can signal the tracks associated with a particular bounding box, a particular sub-volumetric region or a particular sub- picture, and/or can signal relationships among the sets of tracks of different bounding boxes, sub- volumetric regions and sub-pictures." Present Application, ¶ 66. 
In Applicant's previous response, Applicant had amended claim 1 to recite that the plurality of tracks are separate from each other "in carrying different bitstreams" to emphasize this distinction from the cited art. Accordingly claim 1 recites that the received point cloud video data includes:
The following arguments being mapped by using the prior arts to Lee and Choi, where;
(1) a plurality of groups of tracks that are separate from each other in carrying different bitstreams, wherein (Lee: a plurality of different tracks separated from each other e.g., first a geometry track, a second texture map trac and a third track of occupancy map Par.[0739], being grouped into point cloud coding, PCC of a  grouping related track Par.[0659], or [0736] cited 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, [0740] and configured as separate bitstreams, Par.[0565] below

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
)

(2) each of the plurality of groups of tracks comprises video data of an associated different spatial portion of the point cloud video data (Choi: a plurality of groups of tiles as part of divided sub-frames of a 3D bounding box and associated with different portions of the point cloud video data, Par.[0069]- [0073] and Fig.7, 8); and 
(Chapeau: partitioning the 3D scene in a plurality of parts 802-804 etc., in Fig.8A-B Par.[0106]-

(3) spatial relationship metadata specifying, for each of the plurality of groups of tracks, which one of the plurality of source regions, and which one of the plurality of sub-regions, when applicable, the video data of the groups of tracks is associated with (Lee: a metadata parser, Fig.3-4, for accessing the user point-cloud video media based on the metadata information of the respective divided regions in sub-regions per Par.[0166]-[0167] and Fig.8 for Cropped Region Related Metadata program code, and at decoding device in Fig.22 Par.[0334] or Fig.38, 41, 46 or at Fig.44 and Par.[0057], [0591], [0597]), and also in 
(Choi: the encoded metadata in the V-PCC compression specifies separate video sequences, of geometry, occupancy and texture of the video, Par.[0035]).

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being obvious over Jangwon Lee et al., (hereinafter Lee) (US 2020/0153884) and Byeongdoo Choi et al., (hereinafter Choi) (US2020/0296394) in lieu of Prov. App. No. 62/819,504, in view of Bertrand Chupeau et al., (hereinafter Chupeau) (US 2021/0195162) and further in view of Frederic Maze et al., (hereinafter Maze) (US 2021/0176509).

Re Claim 1. (Previously Presented) Lee discloses, a decoding method for decoding video data (a method for decoding/decompressing point cloud data, Abstract, Fig.22), the method comprising: 
receiving at least a portion of point cloud video data, comprising receiving a plurality of groups of tracks that are separate from each other in carrying different bitstreams (receiving a plurality different bitstreams, Par.[0229], [0235], [0307] separately decoded and reproduced, Par.[0236], [0238] comprising groups of video tracks for decoding portions of point cloud video data, Abstract, Fig.22 configured as separate streams stored in different tracks Par.[0565] or at least at Par. [0583]-[0585], [0732]), wherein: 
the point cloud video data is divided into a plurality of source regions (the point cloud data is divided in a plurality of source regions having specific width, height, depth geometry and offset as identified in code-table by different j, regions e.g., expressed by the code line; for (j=0; j<num_regions; j++ ) at Par.[0852], Par.[0859]), wherein: 
each source region corresponds to a different spatial portion of the point cloud video data (the point cloud data having specific regions of interest ROI, corresponding to different spatial direction of imaging according to the viewer’s orientation per Fig.1 Par.[0081], where the ROI is comprised of a plurality of tiles t1610 corresponding to a different spatial portion of the point cloud video data depicted in Fig.7, having the video data divided in regions Par.[0090]-[0093], [0166]-[0170] or Fig.8, Par.[0180],[0181]) of the point cloud video data (wherein each point cloud packed region corresponds to j-th packed different spatial regions, e.g., packed_reg, for each i-th source picture Par.[0861], [0327]-[0328]); and 
at least one of the source regions of the plurality of source regions is further divided into a plurality of sub-regions (the regions of the first or second or obviously any other track may be further divided e.g., in sub-regions having multiple sides of a spatial position corresponding to one region, Par.[0166] Fig.7(a), (b) Par.[0167] where dividing the region in tiles would be considered as sub-regions of the ROI, per Par.[0167]-[0169] and Fig.7 reproduced below

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) into a plurality of sub-regions (segmenting i.e., dividing the image regions in sub-picture tiles, Par.[0231]); and 
each of the plurality of groups of tracks comprises video data of an associated portion of the point cloud video data (the video data groups of tracks stored on the point cloud would obviously contain video cloud data stored and representing the associated portion of the video region or sub-region of the picture, Par.[0565] as it is represented by the associated metadata related to the content of the point cloud data, as in Par.[0584]); and 
spatial relationship metadata specifying (metadata is generated in respect to spatial relationship within the ROI, Par.[0093] and stitching related to spatial properties of the regions, Par.[0107],[0108] based on region-wise, e.g., spatial rotation and size of each region, [0109]), for each of the plurality of groups of tracks, which one of the plurality of source regions, and which one of the plurality of sub-regions, when applicable, the video data of the groups of tracks is associated with (metadata indicating a spatial relationship is configured Par.[0085],[0313], [0424]-[0430] and Fig.29, for each of the plurality of groups of tracks, regions, Par.[0838]), 
accessing first metadata from the spatial relationship metadata (extracting spatial depth relationship and allocating a location value i.e., a spatial relationship, from metadata Par.[0303]-[0307], a spatial location [0313]) of a first track of a first group of tracks of the plurality of groups of tracks, the first metadata specifying (generating and accessing point-cloud video media based on the spatial relationship metadata information of the respective plurality of divided regions in sub-regions i.e., sub-pictures, per Par.[0166]-[0167] for specific cropped regions at code in Fig.8

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Par.[0180]-[0184]):
a first source region of the plurality of source regions of the point cloud video data, wherein the first source region comprises the plurality of sub-regions (the regions are partitioned in a plurality of sub-pictures, in a configuration delivered via metadata, Par.[0231]); and 
a sub-region of the plurality of sub-regions the first track in the first source region comprising data indicative of a spatial position of video data of the first track in the first source region (the picture regions are segmented into sub-pictures, or i.e., sub-regions, Par.[0231], [0327]-[0328] comprise metadata track encapsulation Par.[0564]-[0565], indicative of the spatial positioning of the vide data tracks coordinates x,y,z, on the point cloud Par.[0566], or [0583]-[0585]); and 
generating, based on the first metadata, point cloud media for the sub-region of the first source region using the video data of the first track (generating point cloud content data Par.[0296]-[0297]). 
However, while Lee teaches about dividing the video data in regions of region-wise packed video data (at Par.[0090], [0109], [0166]-[0168] and Fig.7) where dividing the region in sub-pictures, e.g., sub-regions of the ROI as described (at Par.[0167]-[0169] and Fig.7) for the purpose of obtaining a clear determination of the claimed semantic and the advantages which one of ordinary skill would be determined to investigate it is remarked that, 
The art to Choi teaches about performing such decoding process by dividing the regions in sub-regions as identified at, 
a first source region of the plurality of source regions of the point cloud video data, wherein the first source region comprises the plurality of sub-regions (where the source region of interest, being coded independently from other parts of the point cloud data, Par.[0065] are processed for video point cloud compression V-PCC or decoding by dividing the picture frames in sub-frames, i.e., otherwise regions and further dividing the sub-frames into sub-regions of each picture of the plurality of 2D and 3D bounding boxes, Par.[0005],[0013], [0020] and Par.[0079]); and 
a sub-region of the plurality of sub-regions the first track in the first source region comprising data indicative of a spatial position of video data of the first track in the first source region (the plurality of sub-regions are decoded according to the first region information, e.g., a flag indicating the multiple sub-regions, Par.[0079] as indicated by the point cloud coordinates extracted from the spatial position of the respective track of the source region per the code table listing at Par.[0077]); and 
generating, based on the first metadata, point cloud media for the sub-region of the first source region using the video data of the first track (generating at decoder 210 in Fig.4 the point cloud media for the sub-regions of the respective region, according to the metadata e.g., the first metadata received from the bit-stream Par.[0035] for the sub-regions of the first region, Par.[0056]-[0063]). 
Similarly the art to Chupeau teaches each and every claimed limitation in the same order of processing, disclosing a video decoding method (Abstract, Fig.10, 12 Par.[0121]), receiving a plurality of video tracks coded in separately encoded at the encoder side (Par.[1101]-[0015]) the bitstreams being received and rendered at decoder (Par.[0030]-[0039 and [0040]-[0044]) and the plurality of bitstrings being obtained i.e., carrying different bitstreams from encoder in Fig.11 for de-capsulation (one or more bitstreams obtained for de-capsulation  Par.[0135]-[0137] per Fig.12 below reproduced below

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 - and depicting a similar independent bitstream decoding configuration with the application at Fig.3 as described at least at Par.[0056] -) having the tracks (3D tracks Par.[0131]) and being divided in spatial regions further divided in sub-regions (Fig.8A, 8B Par.[0102], [0106]) stored at different spatial portions of the point cloud (Fig.1, Par.[0085],[0106]-[0111]) the plurality of groups or patches being represented on the point cloud by projection of points of the 3D portion onto plane point of view comprising the camera location and the spatial sampling step e.g., the spatial relationship or configuration (Par.[0094], Fig.4, Par.[0108]) and the spatial configuration being decoded from the metadata information of the tracks, groups, sub-groups of tracks and specifying the source regions, sub-regions (as applied to the sub-groups i.e., the sub regions at Par.[0150]) corresponding to their respective tracks containing geometry information e.g., spatial relationship e.g., configuration of the regions and sub-regions in timed metadata (where the first, second, third tracks contain geometry information of regions and sub regions in timed metadata, Par.[0150]-[0156], [0248]) to further generate from the metadata received, the point cloud media of the respective tracks (the point cloud media or immersive video Par.[0005] from the temporal series of point cloud 3D capture, rendered from the geometrical configuration i.e., spatial relationship and the texture data from metadata to reconstruct the 3D video data per Fig.17, Par.[0007],[0008], [0063] Fig.1, ISO-BMFF standard Fig.13 Par.[0140]).
	However, the art to Maze while does not apply the method to be stored on a point cloud as a use case scenario, he discloses in detail the process of obtaining a wide angle picture projection, being split in a plurality of sub-pictures, being encoded into a plurality groups of separate tracks along with metadata associated with the tracks, the metadata being indicative of the spatial relationship between the encoded sub-picture in the track and a reference picture (Abstract, Fig.4-6 and for encapsulating media data at Par.[0016]-[0032] or generating an image from media comprising a plurality of separate tracks and metadata defining the spatial relationship among tracks at Pr.[0036]-[0045] as identified in Fig.4 and the program code used for signaling the 2D spatial relationships at Par.[0294]-[0300]).
Based on the identified arts the ordinary skilled in the art would have found obvious before the effective filing date of the application, to find the incentive for further clarifying the advantage of processing the point cloud V-PCC media data compression at sub-region levels divided from the regions of interest ROI, as defined by Choi (at Par.[0065]) for higher quality than other parts of the ROI, for facilitating independent coding from other parts, without using full decoding of data transmitted/received, easing the parallel processing of multiple supported ROIs, by which motivating the combination with Lee and furthermore seeking other coding advantages of parametrizing the patches i.e., regions according to geometry information or spatial relationship signaled by metadata as identified in Chupeau, along with Maze teaching in detail the claimed matter which according to the ordinary skilled in the art may as well be saved on the cloud in a use case scenario with the advantages emphasized at Par.[0266], hence deeming such combinations predictable.

Re Claim 2. (Original) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, Lee teaches about, wherein the first metadata comprises first 2D spatial relationship (the 2D mapped spatial relationship determined by the 2D bounding box Par.[0567]) description metadata (as described by the metadata Par.[0370],[0564]), the first source region comprises a 2D source box (where the 2D bounding box at Fig.17a Par.[0367] and source box being depicted in Fig.27 [0386]-[0387]), and the sub-region comprises a sub-picture region for the first track (and disclosing the track structured V-PCC media packing being transmitted to decoder which according to the received respective metadata de-multiplexes Fig.38 the sub-region and sub-picture for a first or any other track, the spatial 2D source bounding –box of the corresponding source region as depicted in Fig. 44 and Par.[0057],[0591]-[0593]). 
Also Choi, teaches a similar processing of the V-PCC decoder at (based on the metadata received Par.[0035] and depicted in Fig.4).
Chupeau teaches this limitation at (Par.[0112]-[0120], [0129],[0133], using the ScheneTypeBox [0155]).

Re Claim 3. (Previously Presented) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, wherein: 
Lee teaches about, the plurality of groups of tracks (the groups of tracks Par.[0659]) comprises a three-dimensional (3D) sub-volumetric track group comprising the first track (metadata indicating the 3D patch of the corresponding track, Par.[0370]); and 
the first metadata comprises first 3D spatial relationship description metadata, the first 25source region comprises a 3D source box (each 3D source box is identified by its own vector direction Par.[0378] Fig.26), and 
the sub-region comprises a sub-volumetric region for the first track (it would be obvious that a sub-region of the 3D space would be represented in the metadata as a sub-volumetric region of a respective track, as depicted in Fig.9, 10 Par.[0022]-[0024] and lower part of Fig.11 Par.[0227]-[0229]).
Chupeau teaches this limitation at (Par.[0150],[0151]-[0157])

Re Claim 4. (Original) Lee, Choi, Chupeau and Maze disclose, the method of claim 3, wherein: 
Lee teaches about, the 3D sub-volumetric track group further comprises: 
at least one geometry track comprising geometry data; 
at least one attribute track comprising attribute data; and 
an occupancy track comprising occupancy map data; and 
generating the point cloud media for the sub-region of the first source region comprises generating the point cloud media using the geometry data, the attribute data, and the occupancy map data (from the received 3D track, i.e., volumetric track, generating the point cloud media for the sub-region of a first or any other source region using the geometry data track, of at least one attribute track and occupancy track data, specifically encoded by the V-PCC process, Par.[0346], [0547],[0548] and accordingly decoded at Par.[0555] including in the reconstructed geometry decoded video, the geometry track, the attribute track and occupancy track map, as depicted in Fig.38, 41 Par.[0499]-[0502] or Fig.44, Par.[0591]-[0592] and performing de-capsulation of the video track, PCC metadata track, Par.[0597]-[0607]). 

Re Claim 5. (Previously Presented) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, further comprising: 
Lee teaches about, accessing second metadata of a second track of the first group of tracks, the second metadata 10specifying: 
the first source region; and 
a second sub-region region of the plurality of sub-regions (the tracks being grouped into the PCC tracks, Par.[0659]) the second track in the first source region comprising data indicative of a spatial position of video data of the second track in the first source region (the first track in the first source region to the j+1-th track of each region comprises data indicative of a spatial position of video data of the second track in the first source region to the completion of the track count on the first region according to the point-cloud related data, per Par.[0735], [0736], [0739]); and 
15generating, based on the second metadata, point cloud media for the second sub-region of the first source region using the video data of the second track (generating based on the metadata for each region associated with a respective track the PCC media, that includes a 2D PCC source sub-box Par.[0656] and identifying the j-th i.e., a second source region of a second track to be within a first i-th source picture, by a rotation and mirroring transform region e.g., by the code transform_type[i][j] according to packing type indicating the arranging geometry established Par.[0851] and the transform between sub-regions according to spatial location Par.[0313] and to size Par.[0857]-[0860] where the interpretation regarding the terminology used as first, second….etc., does not substitute for the process used according to Par.[0951]).
Choi, teaches about,  generating, based on the second metadata, point cloud media for the second sub-region of the first source region using the video data of the second track (based on the metadata received Par.[0035] and depicted in Fig.4, generating the sub-regions of a second track Par.[0020],[0079]).
Chupeau teaches about accessing multiple tracks among which a second track from the information representing a number of patches associated with the 3D scene with an identifier in the second track in the first video track (Par.[0239] as indicated by the timed metadata Par.[0235]-[0238], being obtained from a source from encoder 101 rendered at unit 103 of the decoder, in Fig.10 Par.[0209], [0219] according to the geometry information organized in sub-regions, Par.[0150]) 	

Re Claim 6. (Original) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, 
Lee teaches this feature, wherein metadata specifying the first source region comprises data indicative of a width of the first source region, a height of the first source region, a depth of the first 20source region, or some combination thereof (where metadata of the source region comprises information about its width, height or depth by the 3D spatial coordinates, Par.[0429], the frame source coordinates Par.[0707], the patch coordinates for width, height and depth Par.[0708]-[0711]).

Re Claim 7. (Original) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, 
Lee teaches about, a position of the sub-region in the first source region (the metadata indicates the position of the source region/sub-region Par.[0708]-[0709]); and  
25a width of the sub-region, a height of the sub-region, a depth of the sub-region, or some combination thereof (also specifying the region/sub-region width, height and depth Par.[0708]-[0711]). 
Choi also teaches this feature of the frame parameters (Par.[0077]).
	Chupeau transmits volumetric syntax information by metadata (Par.[0195]-[0197] and Fig.14). 

Re Claim 8. (Previously Presented) This claim represents the encoding stage of the PCC coding method described for encoding a plurality of groups of tracks that are separate from each other, wherein (1) the point cloud video data is divided into a plurality of source regions, wherein (a) each source region corresponds to a different spatial portion of the point cloud video data, and (b) at least one of the source regions of the plurality of source regions is further divided into a plurality of sub-regions, and (2) each of the plurality of groups of tracks comprises video data of an associated portion of the point cloud video data, (see mapping at claim 1) and encoding first metadata of the spatial relationship metadata of the first rack comprising metadata specifying the first source region and the sub-region, disclosed by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 1, and based on the same evidentiary premises under Lee (Fig.1, 2, 25, 37, 40, 45 Par.[0038], [0050], [0058] and Par.[0087],[0092],[0093]-[0105], [0111]-[0117], Fig.4, 10,  encoding different bitstreams of the tracks, Fig.15, 17 Par.[0249], [0252]…[0260]) or (Choi: Par.[0077]) and (Chupeau: Fig.11 Par.[0073], [0127]) applied mutatis mutandis.

Re Claim 9. (Original) This claim represents the encoding stage of the PCC coding method described by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 2, and based on the same evidentiary premises under, mutatis mutandis.

Re Claim 10. (Previously Presented) This claim represents the encoding stage of the PCC coding method described by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 3, and based on the same evidentiary premises under, mutatis mutandis.

Re Claim 11. (Original) This claim represents the encoding stage of the PCC coding method described by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 4, and based on the same evidentiary premises under, mutatis mutandis.

Re Claim 12. (Original) This claim represents the encoding stage of the PCC coding method described by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 6, and based on the same evidentiary premises under, mutatis mutandis.

Re Claim 13. (Original) This claim represents the encoding stage of the PCC coding method described by Lee, Choi and Chupeau at the encoding paragraphs of the specification where the encoding section performs the same pre-processing compression mode as described at each and every limiting steps of the decoding post-processing stage, in the same order as mapped at claim 7, and based on the same evidentiary premises under, mutatis mutandis.

Re Claim 14. (Previously Presented) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory at least in (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 1, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 15. (Original) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory at least in (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 2, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 16. (Previously Presented) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory at least in (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 3, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 17. (Original) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory at least in (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 4, based on the same evidentiary premises under, mutatis mutandis.  

Re Claim 18. (Previously Presented) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 5, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 19. (Original) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 6, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 20. (Original) This claim represents the decoding apparatus implementing each and every limiting step and in the same order providing for the PCC coding method described by Lee, Choi and Chupeau comprising a processor and memory (Lee: processors at Fig.3, 14, 38 and memory 250 at Fig.39) performing the post-processing stage, in the same order as mapped at claim 7, based on the same evidentiary premises under, mutatis mutandis.

Re Claim 21. (Previously Presented) Lee, Choi, Chupeau and Maze disclose, the method of claim 1, 
Lee teaches about, wherein at least one of the plurality of groups of tracks only includes one track that comprises video data (according to the video track encapsulation one –or more- Par.[0583], would obviate that a single video track is encapsulated with video data out of the plurality video tracks of groups of tracks e.g., may have at least one including point cloud coded, PCC video data at Par.[0751]).

Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/17/2021 and 10/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/